Citation Nr: 0424722	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1970 to October 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied service connection for hepatitis C.  


FINDINGS OF FACT

1.  Hepatitis A during service was acute and transitory and 
resolved without residual disability.  

2.  Hepatitis C began many years after service and was not 
caused by any incident of service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1970 to October 1973.  His service medical records indicate 
that he was seen in September 1971 with complaints of weight 
loss, back pain, nausea, and vomiting for the previous two 
weeks.  The veteran also stated that he had dark urine for 
the past two to three weeks.  The impression was probable 
hepatitis.  Another September 1971 entry noted that the 
veteran was vomiting and that he had felt poorly for two to 
three weeks.  The impression was infectious hepatitis.  A 
further September 1971 entry indicated that the veteran had 
jaundice, anorexia, and dark urine for a month.  It was 
reported that he had donated blood five weeks earlier and 
that he had a buddy with hepatitis.  The veteran reported 
that he had a fifteen-pound weight loss over the last month 
and that he would vomit after eating.  

A September 1971 hospital report noted that the veteran had 
been jaundiced for about two to three weeks with anorexia and 
vomiting daily.  It was reported that at the time of 
admission, he felt weak and tired and that he had noted dark 
urine and normal stools.  The veteran stated that he had lost 
fifteen pounds in the last month prior to admission.  He also 
indicated that a close friend and roommate had hepatitis 
about two to three months earlier.  The veteran denied using 
drugs or alcohol.  The diagnosis was infectious hepatitis.  
On an October 1973 separation examination report, the veteran 
reported that he was in good physical condition.  As to a 
summary of defects and diagnoses, it was noted that the 
veteran's evaluation was within normal limits.  

In a November 2001 statement, the veteran reported that he 
was an outpatient at a VA hospital and that he was being 
treated with Interferon and other medicines for hepatitis C.  
He stated that the condition began during service when he was 
stationed at Fort Bragg, North Carolina.  

The veteran underwent a VA liver, gallbladder, and pancreas 
examination in April 2002.  The examiner noted that available 
medical records were reviewed.  It was indicated that in the 
early 1970's the veteran was hospitalized at Fort Bragg, 
North Carolina with an acute febrile icteric problem and that 
a diagnosis of infectious hepatitis was made.  The veteran 
reported that he had never had any recurrence of such 
symptoms.  

The examiner noted that in "1993", the veteran came to a VA 
hospital looking for employment and that during a pre-
employment physical, he was found to test positive for 
hepatitis C as well as the hepatitis A antibodies.  The 
examiner stated that the test was negative for hepatitis B.  
It was noted that liver function tests showed elevated 
transaminases and that perhaps because of such, Interferon 
therapy for the veteran's hepatitis C was ruled out at that 
time.  The examiner noted that in 2000, the veteran was 
actually recalled to the infectious disease group at the VA 
facility for re-evaluation in order to start him with a 
combination of Ribavirin and Interferon and that he was 
currently on such medication.  

The veteran had no history of vomiting, hematemesis or 
melena.  He did report a history of diffuse abdominal pain, 
not colicky.  The veteran also stated that he would 
occasionally feel febrile with some abdominal distention and 
occasional nausea which was probably secondary to his 
treatment.  He indicated that prior to such, he was 
asymptomatic.  The veteran also complained of some weakness 
and fatigue.  It was reported that there was no history of 
biliary tract surgery.  The veteran also denied any history 
of blood transfusions or organ transplants, dialysis, 
tattoos, body piercing, use of intravenous or intranasal 
cocaine, blood exposure, high-risk sexual activity, or 
alcohol abuse.  It was noted that the veteran could not 
explain why he had hepatitis C and that he had no current 
symptoms of liver disease at the time he came to the hospital 
looking for employment and was found to be positive for 
hepatitis C.  It was also reported that the veteran had a 
history of hepatitis while in the service because it was 
diagnosed as infectious hepatitis and was later shown to have 
hepatitis A antibodies compatible with such diagnosis.  

The examiner reported that the veteran was well developed and 
well nourished and that there was no icterus or any other 
evidence of chronic liver disease.  The examiner indicated 
that current findings showed no ascites.  It was noted that 
the veteran had no pain or tenderness and that his liver size 
appeared normal with no superficial abdominal veins.  Muscle 
strength was normal, with no muscle wasting evident.  The 
examiner reported that there were no signs of chronic liver 
disease such as palmar erythema or spider angiomata.  The 
examiner reported that in 1995, the hepatitis A virus 
antibody was positive, the hepatitis C virus antibody was 
likewise positive, and that the hepatitis C virus 
confirmation test with RIBA was also positive.  It was noted 
that anti-hepatitis BC, hepatitis BE and hepatitis B surface 
antigen were all negative.  The diagnoses were hepatitis C, 
under therapy, and status-post hepatitis A.  

In a June 2002 correction to the April 2002 VA liver, 
gallbladder, and pancreas examination, the examiner reported 
that in 1995 the hepatitis A virus antibodies tested 
positive.  The examiner noted that the hepatitis C virus 
antibody was likewise positive and that the hepatitis virus 
confirmation test with RIBA was also positive.  The hepatitis 
B, C, anti-hepatitis B, E, and hepatitis B surface antigen 
were all negative.  The examiner reported that the hepatitis 
C viral load showed less than 1000 copies per ml. as of April 
2002.  

The examiner stated type A and C hepatitis were not related 
to each other etiologically.  The examiner also stated that 
there was no data on record to indicate the exact onset of 
the hepatitis C in the veteran and that there was any 
evidence on record to document a relationship between the two 
viral infections.  The diagnoses were hepatitis C, under 
therapy, and status-post hepatitis A.  

In an August 2002 addendum to the April 2002 VA liver, 
gallbladder, and pancreas examination, a VA examiner reported 
that the positive serology to hepatitis A, noted pursuant to 
the April 2002 examination, meant past exposure and that the 
positive serology to hepatitis C, was the current disability.  
The examiner stated that the infectious hepatitis suffered by 
the veteran while in service, diagnosed clinically as the 
serological test, was not then available, was consistent with 
hepatitis A, acute.  The examiner indicated that as no 
chronicity was documented through 1993.  It was his opinion 
that the hepatitis A suffered in service was not 
etiologically related to the current hepatitis C infection.  
The examiner remarked that, additionally, no service risk 
factors were recognized by the veteran that would raise the 
possibility of such a remote incurrence of hepatitis C.  

A July 2003 report from Dr. J. A. Silvagnoli Collazo 
indicated that he had evaluated a series of documents 
pertaining to the veteran.  Dr. Silvagnoli Collazo noted that 
the veteran was diagnosed with acute hepatitis during service 
and that he required two weeks hospitalization.  It was 
reported that the veteran was discharged from the Army in 
October 1973 without any disability and definitive diagnosis.  
Dr. Silvagnoli Collazo stated that in 1995, while he worked 
at a VA hospital, the veteran was diagnosed with hepatitis C 
for which a treatment was instituted for him that was 
intermittent and never completed.  Dr. Silvagnoli Collazo 
indicated that there was no specific evidence in the medical 
files to prove that the veteran did not contract hepatitis C 
while he was in miliary service from October 1970 to October 
1973.  Dr. Silvagnoli Collazo commented that the most logical 
thing was to conclude that the infectious hepatitis that 
occurred during the term of service was not classified and 
that the hepatitis C that was diagnosed and treated at the VA 
hospital was related to the veteran's service.  

A statement from the veteran received in September 2003, 
noted that he completed three years in the Army and that in 
September 1971, he was hospitalized with a diagnosis of 
infectious hepatitis.  He stated that he was admitted for two 
weeks.  The veteran indicated that in 1995, he worked at a VA 
hospital and they performed some laboratory work on him and 
he was found to have hepatitis C.  He noted that he reported 
to the VA hospital that he had contracted infectious 
hepatitis while he was in the Army.  The veteran stated that 
they were going to give him treatment, but that he did not 
receive such treatment because he did not have a medical 
plan.  He indicated that in 2001, he went to a VA hospital 
and was given medical treatment for the hepatitis C.  He 
indicated that he received treatment for almost a year and 
that on finishing the treatment, he was found to still have 
the virus.  He stated that he was currently waiting for 
another treatment from the VA hospital.  The veteran reported 
that he did not find any specific tests that he contracted 
hepatitis A during service and that they only diagnosed 
infectious hepatitis.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App 112 (2004) and Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), indicates, generally, 
that four elements are required for proper VCAA notice: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to his claim. 

In a March 2002 letter and a November 2003 statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for hepatitis C.  The discussions in the 
rating decision, the statement of the case, and the March 
2002 letter have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The veteran's statements to the Board clearly 
indicate that he understands the evidence needed to support 
his claim.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes treatment reports and a VA examination with 
addendum.  The RO undertook extensive efforts to obtain an 
adequate VA medical opinion.  Significantly, while regular 
treatment of the hepatitis C is indicated, no additional 
available pertinent evidence (evidence associating hepatis C 
with service) has been identified by the claimant as relevant 
to the issue of service connection for hepatitis C.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claims.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The service medical records for the veteran's October 1970 to 
October 1973 show treatment for hepatitis.  A September 1971 
treatment entry related an impression of infectious hepatitis 
and a September 1971 hospital report also indicated a 
diagnosis of infectious hepatitis.  The October 1973 
separation examination did not refer to any chronic hepatitis 
or to any disabling residuals of such condition.  There was a 
notation that the veteran's evaluation was within normal 
limits.  

The first post-service clinical evidence of hepatitis C was 
many years after the veteran's separation from service.  An 
April 2002 VA liver, gallbladder, and pancreas examination 
report noted that the available medical records were 
reviewed.  It was reported that in "1993", the veteran came 
to a VA hospital looking for employment and that during a 
pre-employment physical, he was found to test positive for 
hepatitis C as well as hepatitis A antibodies.  The examiner 
stated that in 1995, the hepatitis A virus antibodies were 
positive, the hepatitis C virus antibody was likewise 
positive, and that the hepatitis C virus confirmation test 
with RIBA was also positive.  The diagnoses were hepatitis C, 
under therapy, and status post hepatitis A.  It is the 
finding of the Board that the post-service medical treatment 
records, indicating hepatitis C many years after service, 
provides negative evidence against the veteran's claim.     

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has reviewed both medical opinions in this case 
very carefully.  In a June 2002 correction to the April 2002 
VA liver, gallbladder, and pancreas examination, the examiner 
stated that in his opinion, type A and C hepatitis were not 
related to each other etiologically.  The examiner stated 
that there was no data on record to indicate the exact onset 
of the hepatitis C in the veteran and that there was no 
evidence on record to document a relationship between the two 
viral infections.  The diagnoses were hepatitis C, under 
therapy, and status post hepatitis A.  

In an additional clarification of this complex issue, in an 
August 2002 addendum to the April 2002 VA liver, gallbladder, 
and pancreas examination, a VA examiner reported that the 
positive serology to hepatitis A, noted pursuant to the April 
2002 examination, meant past exposure and that the positive 
serology to hepatitis C, was the current disability.  The 
examiner stated that the infectious hepatitis suffered by the 
veteran while in service was consistent with hepatitis A, 
acute.  The examiner indicated that as no chronicity was 
documented through 1993, it was his opinion that the 
hepatitis A suffered in service was not etiologically related 
to the current hepatitis C infection.  The Board finds this 
medical opinion is entitled to great probative weight as it 
provides reasons and bases for its conclusions and clearly 
indicates a detailed review of the medical history.  

The Board notes that in a July 2003 report, Dr. Silvagnoli 
Collazo noted that he had reviewed a series of documents 
pertaining to the veteran.  He stated that the veteran was 
diagnosed with acute hepatitis during service and that in 
1995, he was diagnosed with hepatitis C while he worked at a 
VA hospital.  Dr. Silvagnoli Collazo indicated that there was 
no specific evidence in the medical files to prove that the 
veteran did not contract hepatitis C while he was in service 
and that the most logical thing was to conclude that the 
infectious hepatitis that occurred during the term in service 
was not classified and that the hepatitis C that was 
diagnosed and treated at the VA hospital was related to the 
veteran's service.  

The Board finds this logic to be flawed.  The fact that no 
specific evidence in the medical files proves that the 
veteran did not contract hepatitis C while he was in service 
does not indicate that he contracted hepatitis C in service.  
As indicated above, hepatitis C and A are separate disorders 
and the Board has one medical opinion that clearly indicates 
that the veteran was most likely treated for hepatitis A in 
service, not C.  The service medical records, which the VA 
examiner reviewed, clearly supports the conclusion that the 
condition treated in service was acute and transitory, 
indicating, as concluded by the examiner, hepatitis A.

The Board observes that the July 2003 report from Dr. 
Silvagnoli Collazo noted that a series of documents 
pertaining to the veteran had been reviewed.  There is no 
indication, however, that Dr. Silvagnoli Collazo reviewed the 
veteran's entire claims file.  Additionally, Dr. Silvagnoli 
Collazo made no specific reference to the many years after 
the veteran's separation from service when there is no 
medical evidence of hepatitis C.  The fact that there was no 
treatment supports the VA examiner's view that the condition 
treated in service was hepatitis A.  Further, the private 
doctor also did not address whether hepatitis A and hepatitis 
C are related etiologically or how the veteran caught 
hepatitis C in service in the early 1970's.

As indicated by the Court, although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  Swann v. Brown, 5 Vet. App. 229 (1993).  Given 
such circumstances, the Board finds that Dr. Silvagnoli 
Collazo's opinion has less probative value in this matter.  

The Board notes that the April 2002 VA liver, gallbladder, 
and pancreas examination report specifically noted that the 
available medical records were reviewed and included a 
detailed analysis of the veteran's history.  Additionally, 
the opinion provided by the examiner pursuant to the June 
2002 correction report and the opinion provided by a VA 
examiner pursuant to the August 2002 addendum, addressed the 
present findings of a hepatitis C disability as well as his 
past exposure to hepatitis A.  Therefore, the Board finds 
that the VA examiners' opinions are more probative than the 
opinion provided by Dr. Silvagnoli Collazo.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

Beyond the above, the evidence as a whole shows no continuity 
of symptomatology of hepatitis C, or symptoms of hepatitis C, 
since service.  38 C.F.R. § 3.303(b); See also Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Nor is the current 
hepatitis C otherwise adequately medically linked to an 
incident of service.  The veteran has alleged that his 
current hepatitis C is due to his infectious hepatitis in 
service.  However, as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that the infectious hepatitis during service was acute and 
transitory and resolved without residual disability, and that 
the current hepatitis C began many years after active service 
and was not caused by any incident of service.  The Board 
concludes that hepatitis C was not incurred in or aggravated 
by service.    

In the case at hand, although the veteran was diagnosed with 
hepatitis in service and currently has hepatitis C, the 
preponderance of the evidence establishes that his current 
hepatitis was not incurred in or aggravated by service.  In 
this regard the Board notes that there is no medical evidence 
demonstrating any further complaints, treatment or diagnosis 
of hepatitis for many years after service which also, beyond 
the above, provides more negative evidence against this 
claim.  Accordingly, service connection is not in order for 
hepatitis. 

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

ORDER

Service connection for hepatis C is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



